Opinión disidente
del Juez Asociado Señor Rigau
con la cual concurren los Jueces Asociados Señores Ramírez Bages y Torres Rigual.
San Juan, Puerto Rico, a 18 de marzo de 1969
Lamento verme obligado a disentir. En este caso se acusó al apelante de una violación al Art. 423 del Código Penal, (1) el cual declara delito público el que una persona “a sabiendas tuviere en su poder algún cuño, plancha o cualquier aparato, *68papel, metal, máquina, u otra cosa, utilizada en la falsifica-ción” de monedas, billetes y documentos de crédito. La prueba fue robusta y un jurado declaró culpable al acusado.
La prueba demostró que en una habitación de un hotel de San Juan el acusado hizo una demostración ante un grupo de personas de cómo él podía convertir billetes de $1.00 en billetes de $100.00. Mediante un proceso químico el acusado traspuso la tinta y el grabado de un billete de $1.00 a un pedazo de papel y luego de descolorar completamente un billete de $1.00 pasó la imagen del billete de $100.00 al billete de $1.00. Como resultado de esta operación quedaron dos billetes de $100.00 cada uno. El acusado les explicó a los que con él estaban que “el negocio que les proponía era un negocio bueno, el cual podría hacer mucho dinero.” Solicitó de los que allí estaban que aportasen dinero.
Entre los materiales e instrumentos utilizados en la falsi-ficación se encontraban: moldes, una plancha eléctrica, unas latas, dos rollos de madera, pedazos de plomo, una placa pe-queña con una numeración, unas pinzas, 4 tubos de cristal, algodón y gasa.
La opinión del Tribunal revoca la sentencia porque en la acusación no se dijo que el acusado poseía esos materiales “a sabiendas”. Pero a él se le acusó de que “voluntaria y maliciosamente y con la intención criminal tenía en su poder y dominio material e instrumentos que se utilizan para falsi-ficar dólares, moneda del curso legal de los Estados Unidos de América.” Esto es, en la acusación se expresó que poseyó dichos materiales “que se utilizan para falsificar dólares, moneda de curso legal” y que los poseyó “voluntaria y mali-ciosamente y con la intención criminal” (Énfasis nuestro.) Como puede verse, lo que en esencia se plantea es si estas últimas palabras son equivalentes a decir que el acusado poseía esos materiales que se utilizan para falsificar dólares “a sabiendas”.
*69El citado Art. 423 del Código Penal no exige ambas cosas; esto es, no exige que la posesión sea “a sabiendas” y que además sea “voluntaria, maliciosa y con intención criminal.” Como es natural, el artículo solamente exige la intención criminal una sola vez y no dos veces. Como se sabe, la acusación no tiene que reproducir la letra del estatuto verbatim. Las propias Reglas de Procedimiento Criminal disponen que la acusación “no tendrá que emplear estrictamente las palabras usadas en la ley, y podrá emplear otras que tuvieren el mismo significado.” Bastará “una exposición de los hechos esen-ciales constitutivos del delito, redactada en lenguaje sencillo, claro y conciso, y de tal modo que pueda entenderla cualquier persona de inteligencia común.” (2)
Esto es así porque, como es sabido, la acusación es la notificación que del cargo se hace al acusado; es la informa-ción al acusado de los hechos que se le imputan para que pueda defenderse. (3) Si a un acusado se le informa, mediante la acusación, que se le acusa de haber cometido unos hechos “voluntaria y maliciosamente y con intención criminal” eso equivale a decirle que fue “a sabiendas”. Realmente, eso implica aún más que meramente “a sabiendas”. El acusado ha sido informado y puede defenderse. El elemento esencial del delito en cuestión — que se cometió a sabiendas, esto es, con conocimiento de lo que se hacía y no meramente por equivocación o inadvertencia — quedó cubierto en la acusación y no se violó el debido proceso de ley. (4)
Si la acusación meramente acusase al apelante de que poseyó los referidos materiales y no hubiese dicho nada más, entonces sería correcto afirmar que no aducía hechos consti-tutivos de delito porque el Art. 423 exige la intención criminal *70al poseer esos materiales. Pero la acusación le imputó poseer-los “voluntaria y maliciosamente y con intención criminal.” Lo que sostengo es que, como no hay que calcar la letra de la ley en la acusación, esa intención criminal que exige el Art. 423 lo mismo puede imputarse usando las palabras “a sabiendas” que usando las palabras “voluntaria y maliciosa-mente y con la intención criminal.” Lo necesario no es cum-plir mecánicamente con una fórmula ritual sino que es in-formar al acusado de que se le acusa de haber poseído esos materiales con intención criminal y eso se logra igualmente mediante las palabras “a sabiendas” como mediante las pa-labras “voluntaria y maliciosamente y con intención criminal.” (5)
Así lo ha resuelto,, en casos iguales y parecidos al de autos, la jurisprudencia mayoritaria. Por ejemplo, en People v. Calvert, 269 Pac. 969, un caso de California de donde procede nuestro Código Penal, los apelantes alegaron — igual que en el caso de autos — que la acusación no aducía hechos constitutivos de delito porque no contenía las palabras “a sabiendas” {“knowingly”). Sin embargo el tribunal encontró que la acusación, aunque no decía “a sabiendas,” contenía otras palabras tales como “voluntariamente” y “criminal-mente” las cuales informaban al acusado de que se le acusaba de haber cometido unos hechos a propósito y no por error o inadvertidamente.
Más tarde, la jurisprudencia ratifica ese razonamiento. Así en otro caso, resuelto en California también, se dice: “Ac-tuar a sabiendas quiere decir actuar voluntariamente y a propósito y no por error o inadvertencia, o inocentemente.” (6)
*71El caso de autos es más claro aún que aquel de Calvert antes citado pues en el nuestro se le informó al acusado que había cometido los hechos voluntariamente, maliciosamente y con intención criminal. Esas palabras son aún más explícitas que las usadas en la acusación en Calvert. En Calvert, como he indicado y por las razones que expuse, se sostuvo la sufi-ciencia de la acusación.
En People v. Loeper, otro caso posterior a los dos antes citados, también resuelto en California, se sostuvo que aunque no se usaron las palabras “a sabiendas” (“knowingly") en la acusación, la misma era suficiente pues se utilizaron en ella palabras equivalentes. Dijo el Tribunal:
“An information which charges that a person ‘willfully and unlawfully’ performed an act is equivalent to alleging that he knowingly did so, and thus supplies the element of knowledge of the unlawful act where that element is necessary to be alleged in the pleading.” People v. Loeper, 334 P.2d 93, 95 (1959).
Ese es el tenor casi universal de la jurisprudencia sobre este punto. ¿Por qué? Sencillamente porque — como bien lo expresa nuestra Regla 35 de Procedimiento Criminal — lo que la acusación deberá contener es “una exposición de los hechos esenciales constitutivos del delito, redactada en len-guaje sencillo, claro y conciso, y de tal modo que pueda entenderla cualquier persona de inteligencia común.” . . . “Dicha exposición no tendrá que emplear estrictamente las palabras usadas en la ley, y podrá emplear otras que tu-vieren el mismo significado.”
Dicho en otras palabras, como se dijo en Medrano v. United States, 285 F.2d 23, 26 (1960), cert. denegado 366 U.S. 968 (1961) : “La suficiencia de la acusación es una cuestión que debe determinarse a base de consideraciones prácticas y no técnicas.” (Citas omitidas.)
En palabras de otro tribunal “Formal words are unnecessary where the allegations necessarily or fairly import guilty *72knowledge. . . United States v. Okin, 154 F.Supp. 553, 555 (1955); Rumely v. United States, 293 F. 532, certiorari denegado 263 U.S. 713; Nickell v. United States, 161 F. 702, certiorari denegado 214 U.S. 517; United States v. Amorosa, 167 F.2d 596, 598.
Estimo que no es necesario elaborar más el asunto pero consignaré a continuación algunas otras expresiones judi-ciales sobre el mismo.
“[T]he allegation that one ‘willfully’ committed an act is the same as that he ‘knowingly’ committed the act.” Lamb v. State, 293 P.2d 624, 630.
En People v. Gazulis, 212 N.Y.S.2d 910, 914 (1961) :
“The information before this court alleges that the defendant acted, among other things, ‘willfully.’ That allegation sufficiently charges that he acted knowingly and intentionally.”
En Standard Oil Co. v. United States, 307 F.2d 120 (1962) en donde la convicción fue revocada por otras razones, el Tribunal federal de Apelaciones tuvo la precaución de aclarar, a la pág. 130, que revocaba pero no porque en la acusación faltasen las palabras “a sabiendas” {“knowingly”) como ale-gaban los apelantes.(7)
Y en Wheatley v. United States, 159 F.2d 599 en donde también se impugnó la suficiencia de la acusación porque no contenía la palabra knowingly, el tribunal se expresó, a la pág. 600, como sigue:
“The indictment is somewhat informal in character and does not carefully follow the words of the statute. ... It is true that the indictment does not charge that the defendant knowingly transported his victim, but the allegation that the defendant unlawfully seized and kidnapped Wilson and transported him from one state to the other necessarily implies that he had the knowledge which is an essential element of the offense, and this we think is sufficient.” (Citas omitidas.)
*73En otro caso, People v. Odom, 66 P.2d 206, 209, el tribunal dijo:
“An information which charges that a person ‘willfully and unlawfully’ performed an act is equivalent to alleging that he knowingly did so, and thus supplies the element of knowledge of the unlawful act where that element is necessary to be alleged in the pleading.”
Creo que en su opinión el Tribunal yerra al creer que al informarse al apelante en el caso de autos que cometió unos hechos voluntaria y maliciosamente y con intención criminal no se le imputó el conocimiento de que lo hacía a sabiendas y de que no lo hizo por error o inadvertencia. Creo que la acusación informó adecuadamente al apelante de lo que se le acusaba.

 33 L.P.R.A. see. 1651.


 Regla 35(c); Pueblo v. Seda, 82 D.P.R. 719 (1961); Pueblo v. Vidal, 49 D.P.R. 761 (1936).


En inglés se llama “information”.


 Más adelante expongo lo que la jurisprudencia ha establecido sobre esto.


 “The law has outgrown its primitive stage of formalism when the precise word was the sovereign talisman, and every slip was fatal.”— Cardozo, The Nature of the Judicial Process, pág. 100.


“To act ‘knowingly’ means to act voluntarily and purposely, and not because of mistake or inadvertence or other innocent reason.” United States v. Schneiderman, 102 F.Supp. 87, 93 (1951). V. también para más casos a 23A Words and Phrases 451 (1967).


We sustain the defendant’s attack, not because the word ‘knowingly’ or a specific synonym of it is absent from the indictment.”